DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed a sheet separation device configured to perform: a sheet separating operation to separate a non-bonding portion of a two-ply sheet in which two sheets are overlapped and bonded together at one end as a bonding portion of the two-ply sheet; and a sheet inserting operation to insert an inner sheet between the two sheets separated from each other by the sheet separating operation; a sheet lamination device configured to perform a sheet laminating operation on the two-ply sheet after the sheet separating operation and the sheet inserting operation performed by the sheet separation device; and circuitry configured to cause the sheet lamination device to perform the sheet laminating operation on the two-ply sheet while causing the sheet separation device to perform the sheet separating operation on another two-ply sheet subsequent to the two-ply sheet or the sheet separating operation and the sheet inserting operation on said another two-ply sheet, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
Kobayashi et al. (US 2013/0323479) disclose inserting and laminating a sheet; Rodriquez (US 2002/0135791) discloses laminating a sheet and inserting colored sheets in the print job.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852